Mr. Presiding Justice Holdom delivered the opinion. of the court. Abstract of the Decision. 1. Appeal and error, § 1098*—citing of authority. Sustaining authority should he cited upon legal propositions stated by counsel on appeal. 2. Judgment, § 277*—when discretion not abused in denying motion to vacate. A motion to vacate a judgment against a garnishee on the ground that there was a claim of attorney’s lien upon the judgment upon- which the garnishment proceeding was based and that notice of such claim was served prior to entry -of the judgment, but that the garnishee did not know the legal effect of the notice, held properly denied, and such denial not an abuse of discretion, as such evidence was not newly discovered, and if such claim was a defense it should have been interposed at the trial.